DETAILED ACTION
The application has been made of the record and currently claims 1 – 12 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application CN2017104456623, filed on 06/13/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/19/2019 was reviewed. Accordingly, the information disclosure statement is accepted and being considered by the examiner.

Claim Objections
Claim 4 is objected to because of the following informalities: 
In claim 4, the terms “assembly(s),” “face(s),” and “assembly(s)” are unclear to the examiner since it could be interpreted as there are only “one” or “at least one” or “more than one.”  
Appropriate correction is required.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 - 5, 8, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KOHL (U.S. Patent No. 4,860,644).
Claim 1, Kohl discloses:
An elbow, comprising: 
an elbow body (considered as “flexible tubing” shown as 32 in Fig. 2), a pipe wall of the elbow body being saw-toothed (see Fig. 2) along an extending direction of the elbow body so that a bending angle of the elbow body is adjustable (see Col. 1, Lines 58 – 60).

Claim 2, Kohl discloses:
The elbow according to claim 1, wherein the elbow further comprises two end faces (considered as 48 and 46 in Fig. 4); 
the end faces are annular (it appears the end faces are annular since the end faces comprise a cylindrical collar; see Col. 3, Lines 9 - 12) and are disposed at two ends of the pipe wall of the elbow body (see Fig. 2; see Col. 1, Lines 58 – 60); 

and the end faces are to be connected to pipe sections to be connected (see Col. 3, Lines 2 – 4).

Claim 3, Kohl discloses:
The elbow according to claim 2, wherein the elbow further comprises an angle adjusting mechanism (considered as 50, 42, and 56 in Fig. 4) disposed between the two end faces (considered as 48 and 46 in Fig. 4), and two ends of the angle adjusting mechanism are respectively connected to the two end faces (see Fig. 4); 
and the angle adjusting mechanism is used for adjusting the bending angle of the elbow body.

Claim 4, Kohl discloses:
The elbow according to claim 3, wherein the angle adjusting mechanism comprises a bent rod (interpreted as an adjustable slender bar shown as 50 where the slender bar can be adjusted to different inclines; see Col. 3, Lines 4 – 8) and adjusting assembly’s (considered as 42 and 56 in Fig. 4); 
two ends of the bent rod are respectively connected to the two end faces (see Fig. 4 where the adjustable slender bar is connected to the two end faces via the adjusting assemblies), and at least one end of the bent rod is connected to the end face(s) by the adjusting assembly(s) (see Fig. 4).

5, Kohl discloses:
The elbow according to claim 4, wherein the two ends of the bent rod are respectively connected to the two end faces by the adjusting assemblies (see Fig. 4).

Claim 8, Kohl discloses:
The elbow according to claim 1, wherein the bending angle of the elbow body is 75 ~ 105 degrees (it appears in Fig. 4 that the bending angle is capable of meeting this requirement).

Claim 12, Kohl discloses:
A pipe, comprising two pipe sections to be connected, wherein the two pipe sections to be connected are connected by the elbow according to claim 1 (see Col. 3, Lines 2 – 4).

Claim(s) 1, 2, and 9 - 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KWEON (KR 2012/0118282).
Claim 1, Kweon discloses:
An elbow (see annotated Fig. 7 below), comprising: 
an elbow body (see annotated Fig. 7), a pipe wall of the elbow body being saw-toothed along an extending direction of the elbow body so that a bending angle of the elbow body is adjustable (see annotated Fig. 7; see paragraph 0002 of translated document).

Claim 2, Kweon discloses:
The elbow according to claim 1, wherein the elbow further comprises two end faces (see annotated Fig. 7); 

the end faces are perpendicular to the extending direction of the elbow body (see Fig. 1); 
and the end faces are to be connected to pipe sections to be connected (see Fig. 1).

Claim 9, Kweon discloses:
The elbow according to claim 1, wherein the elbow body is made of stainless steel (see the first line in paragraph 0026 of the translated document where the mesh network considered as 300 in Fig. 2 is formed of metal).

Claim 10, Kweon discloses:
The elbow according to claim 2, wherein the elbow body is integrally formed with the end faces (see Fig. 2).

Claim 11, Kweon discloses:
The elbow according to claim 2, wherein the end faces are provided with a plurality of connecting holes (considered as 210 in Figs. 1 and 2), and the connecting holes are to be connected to fixing holes of the pipe sections to be connected by bolts (see Fig. 1).

Claim 12, Kweon discloses:
A pipe, comprising two pipe sections to be connected, wherein the two pipe sections to be connected are connected by the elbow according to claim 1 (see Fig. 1).

 1 - 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated GUO (CN 201386873).
Claim 1, Guo discloses:
an elbow comprising: 
an elbow body (considered as 4 in Fig. 1), a pipe wall of the body being saw-toothed (see 4 in Fig. 1) along an extending direction of the body so that the extending direction is adjustable; 
an angle adjustable rod (considered as 2 in Fig. 1; see paragraph 0008) that is between two adjustable nuts (considered as 5 in Fig. 1) so that a bending angle of the body is adjustable (see paragraph 0010, lines 62 – 63 in the translated document where the elbow can bend and the angle is adjustable).

Claim 2, Guo discloses:
The elbow according to claim 1, wherein the elbow further comprises two end faces (considered as 1 and 3 in annotated Fig. 1 below); 
the end faces are annular (see Fig. 1) and are disposed at two ends of the pipe wall of the elbow body (see Fig. 1); 
the end faces are perpendicular to the extending direction of the elbow body (the end faces are perpendicular to the pipe body and it is interpreted that it meets this limitation); 
and the end faces are to be connected to pipe sections to be connected.

Claim 3, Guo discloses: 
The elbow according to claim 2, wherein the elbow further comprises an angle adjusting mechanism (considered as the combination of the rod (2) and the adjusting assembly; see 
and the angle adjusting mechanism is used for adjusting the bending angle of the elbow body (see paragraph 0010, lines 62 – 63 in the translated document where the elbow can bend and the angle is adjustable). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over GUO as applied to claim 3 above in view of Wendell et al. (U.S. Patent No. 2,707,117).
Claim 4, Guo discloses the elbow according to claim 3, wherein the angle adjusting mechanism comprises a rod (considered as 2 in Fig. 1) and adjusting assemblies (considered as the adjusting nut (5), bracket (see annotated Fig. 1), and threaded section (not shown; see the last line in paragraph 0015 of the translated document)); 

However, Wendell discloses a similar elbow (see annotated Fig. 3 below) comprising:
a body (considered as 56 in Figs. 3 and 10 Fig. 3) with end faces (considered as 38 and 40 in Fig. 1); 
a pipe wall of the body being saw-toothed (it is interpreted that the pipe wall is saw-toothed; see Claims 1, 2, and 3) along an extending direction of the body so that a bending angle of the elbow body is adjustable;
an angle adjusting mechanism comprising a bendable rod (considered as the combination of the pin (94) and two rods (88 and 86)) and adjusting assembly (considered as the “adjusting nuts” in annotated Fig. 3 below);
where two ends of the bent rod are respectively connected to the two end faces and at least one end of the bent rod is connected to the end faces by the adjusting assembly’s (see Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the rod of Guo to include a pin in the center portion of the rod as Wendell taught that the pins provide pivotal mounting for the rod ends (see Col. 4, Lines 75 – 79) and is used when the elbow is subjected to a greater degree of bending motion (see Col. 4, Lines 64 – 65) where a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success in doing so. See MPEP 2143(I)(G). 

In regards to claim 5, Guo further discloses: 
.





    PNG
    media_image1.png
    780
    985
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    531
    472
    media_image2.png
    Greyscale


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kohl as applied to claim 1 above in view of Schaerfl (U.S. 6,142,188).
Claim 7, Kohl discloses the elbow according to claim 1, but does not disclose wherein an angle between adjacent saw teeth on the pipe wall of the elbow body is between 10° to 15°. However, Schaerfl discloses an elbow body (considered as 11 in Fig. 1) with adjacent saw teeth (considered as 12 in Fig. 2) wherein an angle (considered as “S” in Fig. 2) between adjacent saw teeth on the pipe wall of the elbow body is between 10° to 16° (see Col. 2, Lines 23 – 25; see Fig. 2). 
. 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of the record and not relied upon is considered pertinent to applicants disclosure. 
Weber (U.S. Patent No. 5,482,089) teaches an elbow with an elbow body with two end faces integral to each other. Ray (U.S. Patent No. 5,336,130) is similar to Kohl. Coral (U.S. Patent No. 4,158,462) is similar to Kohl. Thiltgen (U.S. Patent No. 4,790,446) teaches an elbow with an elbow body with two end faces integral with each other wherein the end faces contain a polarity of holes. Umebara (U.S. Patent No. 4,819,970) teaches an elbow comprising an elbow body wherein the elbow body is made of stainless steel. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223.  The examiner can normally be reached on Mon - Fri 8:30AM to 4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.T.R./
Examiner, Art Unit 3679                                                                                                                                                                                         
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679